             Case 3:16-cr-00440-WHA Document 151 Filed 02/12/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorneys

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            Katherine.Wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       )                  No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 )                  UNITED STATES’ OPPOSITION TO
16                                   )                  DEFENDANT’S MOTION IN LIMINE NO. ONE
       v.                            )                  TO EXCLUDE CO-CONSPIRATOR
17                                   )                  STATEMENTS. [DKT. NO. 142]
     YEVGENIY ALEXANDROVICH NIKULIN, )
18                                   )                  Trial: March 9, 2020
          Defendant.                 )                  Pretrial Conference: February 19, 2020
19                                   )                  Time: 1:30 p.m.
                                     )                  Courtroom No. 12
20

21          Defendant has filed a Motion in Limine to Exclude Co-conspirator Statements. ECF No. 142.
22 The United States previously moved for the admission of those statements in its Motion in Limine

23 Number One, filed under seal. The United States opposes defendant’s current motion and has

24 established the admissibility of the statements in the previously-filed motion papers. Defendant indicates

25 in his filing that he will make his arguments in his forthcoming opposition to the United States’ motion.

26 //

27

28

     U.S. OPPO. TO DEF.’S MOT. IN LIMINE NO. 1
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 151 Filed 02/12/20 Page 2 of 2




 1 The United States respectfully requests that the Court deny defendant’s motion in limine, grant the

 2 United States’ motion in limine, and find the evidence admissible pursuant to Fed. R. Evid.

 3 801(d)(2)(E).

 4 DATED: February 12, 2020                             Respectfully submitted,

 5                                                      DAVID L. ANDERSON
                                                        United States Attorney
 6

 7                                                      /s/
                                                        MICHELLE J. KANE
 8                                                      KATHERINE L. WAWRZYNIAK
                                                        Assistant United States Attorneys
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     U.S. OPPO. TO DEF.’S MOT. IN LIMINE NO. 1
     CR 16-00440 WHA                       2
